1. The petitioner by his counsel, to support the issue on his part, offered to read to the jury the deposition of Henry Davis, which deposition was agreed to be read in evidence, except in the parts objected to. The defendant, by his counsel, objected to the reading of that part of the said Davis’s deposition, to wit, in these words, « and he,” (meaning the said Henry Davis) “ has heard his unde David Davis (who is deceased) say, that it was the report of the neighbourhood that if she (meaning Joice) had justice done her, she ought to have been free; and this he heard sundry times from his unde when talking the matter over;” the same being incompetent and improper to be read to the jury.The Court, [Chase J. alone,] overruled the said objection, and determined that the aforesaid part of the said deposition should he read to the jury; which was done accordingly. The defendant excepted.2. The Petitioner also, in support of the issue, offered in evidence the deposition of John Wheat; but the court rejected a part of it as not legal evidence, because the same contained the opinions of persons uncoupled with the facts from whence their conclusions were drawn or opinions formed. The Court said, that opinions were not evidence; hut that the facts upon which they were formed were evidence.A special verdict was found, and the cause continued— Tide October term 1798.